250 F.2d 765
Richard M. GOODING and Marcella M. Gooding, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13983.
United States Court of Appeals District of Columbia Circuit.
Argued October 10, 1957.
Decided November 7, 1957.

On Petition for Review of the Decision of the Tax Court of the United States.
Mr. Richard M. Gooding, petitioner pro se.
Miss Helen A. Buckley, Atty., Dept. of Justice, with whom Asst. Atty. Gen. Charles K. Rice, and Mr. Lee A. Jackson, Atty., Dept. of Justice, were on the brief for respondent. Mr. Christopher A. Ray, Sp. Atty., Internal Revenue Service, also entered an appearance for respondent.
Before WASHINGTON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a decision of the Tax Court. 1957, 27 T.C. 627. We find no reason for disturbing the Tax Court's disposition of the case. "Indeed, no impartial mind could reach any other conclusion than that the husband's claim * * * is completely baseless * * *." Harrold v. Commissioner, 9 Cir., 1956, 232 F.2d 527, 529.


2
Affirmed.